06/12/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0673



                              No. DA 18-0673

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RENIE RAYMOND JOSEPH FILLION,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 10, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 12 2020